Citation Nr: 1117138	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the left shoulder due to treatment at a VA facility.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2010, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he sustained additional disability to his left shoulder due to a fall in the shower while hospitalized at a VA facility.  The Board determines that a remand is necessary for further development of the claim.

First, the Board notes that the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Records related to the Veteran's application and award of these benefits are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the case must be remanded so that these outstanding records may be requested.  

Additionally, even though an opinion was obtained in this case in June 2006, the Board finds the opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion obtained addresses whether the Veteran's fall was due to VA treatment; however, the Veteran asserts that the fall occurred because VA failed to exercise the proper care by not providing assistance in the shower.  The Board observes that the record indicates that the Veteran has parapligia for which he is educated in ways to ensure his safety and stability of movement.  Therefore, the Board finds that a VA examination is necessary to assess any current disability of the left shoulder and whether the disability is the result of VA treatment or care. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the SSA that are relevant to the Veteran's application and award of disability benefits.  All requests and responses, positive and negative, should be associated with the claims file.  

2. Schedule the Veteran for a VA examination to ascertain the existence and etiology of any left shoulder disorder that is causally or etiologically due to care received at a VA facility.  The claims file, to include a copy of this remand, should be made available for review, and the examination report should reflect that such review occurred.  The examiner should opine as to the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran sustained any additional disability as a result of the fall he experienced in February 2005 at the VA hospital?  If so, what is that additional disability; 

b. If such additional disability was sustained, was it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment, to include in performing daily hygiene tasks such as taking a shower in February 2005; and

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the proximate cause of any additional disability was an event not reasonably foreseeable?

A rationale for any opinion advanced should be provided.  

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the January 2009 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


